DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102016000056007, filed on 5/31/2016.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 6, the first pilot element being shaped as a housing and the second pilot element being complementarily shaped with respect to the first pilot element so as to define the predefined coupling position must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). Correction of the following is required: 
Claim 6 subject matter of the first pilot element being shaped as a housing and the second pilot element being complementarily shaped with respect to the first pilot element so as to define the predefined coupling position is not mentioned in the specification. 
Claim 8 subject matter of two fastening elements having a respective closure element is not mentioned in the specification. The term “fastening elements” is being interpreted as being the same as the term “locking elements” stated in claim 7 and defined in the specification pg 6 lines 16-18. 
Claim 9 subject matter of a closure element is not mentioned in the specification. The term “closure element” is being interpreted as being the same as the term “hook” defined in the specification pg 6 lines 16-18.
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it has 154 words.
The disclosure is objected to because of the following informalities: On page 4 line 27, the item "locking element" (16) is not shown in the drawings and should be "locking element (16.1 and 16.2) as stated later on in the disclosure.  
Appropriate correction is required.
Claim Objections
 The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claims are objected to because they are not indented. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 In claims 1, 2, and 6 the term “pilot element” is described as a means for guiding the sleeve into a univocal position on the optical unit and is not given sufficient structure. The specification pg 7 line 28 - pg 8 line 14 and claim 3 provides structure for the term “pilot element”.
In claim 7 the term “locking elements" is described as a means for fastening the optical unit to the sleeve without giving sufficient structure. Specification gives structure in pg. 6 lines 15-18.
In claim 8, “closure element" described as a means for coupling without giving sufficient structure. Claim 9 gives the “closure element” structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to 
Regarding claim 6, the phrase “first pilot element is shaped as a housing” in lines 2 and 3 is not supported by the specification. The term “housing” does not appear anywhere in the specification and there is not a drawing that shows a pilot element being a housing.  Therefore, there is no way to determine what the applicant considers to be a “housing” or how the housing acts as a pilot element. As such, while the claims provide literal support for the limitation, without some additional explanation or showing, a person having ordinary skill in the art would assert that the applicant did not have possession of the claimed invention at the time of filing.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pair of locking elements, each comprising a radially flexible fast-coupling tab, projecting on the respective notch, at the free end of which there is a hook (pg. 6 lines 16-18), does not reasonably provide enablement for closure elements comprising radially flexible fast-coupling tabs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to have closure elements comprise radially flexible fast-coupling tabs in the invention commensurate in scope with these claims. Claim 9 recites closure elements comprising radially flexible fast-coupling tabs. The specification discloses that the radially flexible fast-coupling tabs are not comprised by the closure element but by the locking elements. The specification also does not disclose the closure element comprising anything. This makes the scope of where the .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “suitable" in claim 1 is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This claim is indefinite because the term “suitable” in line 6 does not adequately define the coupling portion partially fitting into the sleeve.  Also the second instance of the term “suitable”, in line 8, does not adequately define an ability to couple the matching area to the abutment area.  Replacing the term “suitable” with the term “configured” would properly define these features. 
Claims 2-9 are rejected as being dependent on claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
The term "plane" in claim 5 describes a theoretical surface making a physical modification in a product by process claim.  This claim is indefinite because it is not clear on the process of cutting a physical object with a theoretical surface. The applicant could change the phrase from “by means of a plane” to “with respect to a plane” to make the claim definite.
The term “suitably" in claim 5 is a relative term which renders the claim indefinite.  The term "suitably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This claim is indefinite because the term “suitable” does not adequately define the incline of the plane and that angle is not specified in the specification. 
Claim 8 recites the limitation "undercut" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102a(1) as being anticipated by Speier (US patent number 6761684) (as stated on the IDS).
Regarding claim 1, Speier teaches (Figures 1 - 5) an arthroscope.  The arthroscope comprises a sleeve (14) with an internally hollow, proximal portion(32), suitable to be at least partially positioned in contact with the body of a patient, and an internally hollow middle portion (area between 32 and 34) connected to said proximal portion (34) so as to create a through axial cavity, and having an abutment area (area on 50 where 50 touches 22), an optical unit (12) having an elongated portion (24) and a coupling portion (22) suitable to be at least partially received inside the through axial cavity of the sleeve, said coupling portion having a matching area (area on 22 where 22 touches 50) suitable to couple with said abutment area characterized in that said matching area and said abutment area are shaped so as to have at least one pilot 
Regarding claim 2, Speier teaches all the elements of claim 1. Speier also teaches (Figures 5) at least one pilot element (tip of 22 and angle of 50) is shaped so that the predefined coupling position is characterized by a predefined axial alignment along a longitudinal axis of the optical unit (12) with respect to the sleeve (14) and a predefined angular orientation, around said axis of the optical unit with respect to the sleeve.
Regarding claim 3, Speier teaches all of the elements in claims 1 and 2. Speier also teaches (Figure 5), two pilot elements (angle formed by the tip of 22 and angle of 50), one on the matching area (area on 22 where 22 touches 50) and the other on the abutment area (area where 50 touches 22), each having at least one inclined surface with respect to said axis with respectively complementary angles.
Regarding claim 5, Speier teaches all of the elements in claims 1 and 2. Speier also teaches (Figure 5) that the inclined surfaces are obtained by cutting the middle portion (area between 32 and 34) of the sleeve (14) and the coupling portion (22) of the optical unit (12), by means of a plane suitably inclined with respect to said axis.
Regarding claim 6, Speier teaches all of the elements of claims 1 and 2. Speier also teaches (figure 5) a first pilot element (angle of 50) is shaped as a housing and a second pilot element (angle formed by the tip of 22) is complementarily shaped with respect to the first pilot element so as to define the predefined coupling position.
Regarding claim 7, Speier teaches all of the elements of claim 1 as stated earlier.  Speier also teaches (Figure 5) coupling portion (22) of the optical unit (12) comprises one or more locking elements (40) for fastening the optical unit to the sleeve (14). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Speier in view of Poll (US patent number 8888689)
Regarding claim 4, Speier teaches all of the elements of claims 1-3.  Speier also teaches in (Figure 5), wherein the inclined surface of said matching area (area on 22 where 22 touches 50) defines with the axis a first angle and the inclined surface of said abutment area (area where 50 touches 22) defining a second angle, complementary to said first angle.  What Speier does not teach is and angle between comprised 15 degrees and 85 degrees, preferably of 45 degrees.  However, Poll teaches (Figure 2A and col 3 line 30) a 30 and a 45 degree angle tip which is where abutment area and matching area are.  
It would have been obvious for one of ordinary skill in the art before the effective 
 filing date of the claimed invention to have made the angle of the inclined surfaces between 15 and 85 degrees to make a surface where the optical unit and the sleeve fit only one way. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have modified the elements as claimed by known methods with no change .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Speier in view of Watanabe (JP2004261344A) (as stated on the IDS).
Regarding claim 8, Speier teaches all of the elements of claims 1 and 7. Speier also teaches one fastening element (42) and having a respective closure element (ends of 42), suitable to couple with the respective undercut (40) formed in a distal portion of said sleeve (14). Speier does not teach two fastening elements. However, Watanabe teaches (Figures 5 and 6) two fastening elements (80) having a respective closure element (86), each suitable to couple with the respective undercut formed (52) in a distal portion of said sleeve (14).
It would have been obvious for one of ordinary skill in the art before the effective 
 filing date of the claimed invention to have modified the locking element (40) of Speier to the two fastening elements of Watanabe. This modification would make the coupling between the sleeve and the optical unit external making it easier for someone to detach the sleeve from the optical unit if necessary.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the modification yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 9, Speier and Watanabe teach all of the elements of claims 1, 7, and 8. Watanabe also teaches (Figures 5 and 6) closure elements (86) comprising of radially flexible fast coupling tabs (86).
It would have been obvious for one of ordinary skill in the art before the effective 
 filing date of the claimed invention to have modified the closure element to comprise fast coupling tabs to the closure element. The fast coupling tabs would make the removal of the sleeve from the optical unit easier. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the modification yielded nothing more than predictable results to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumannn can be reached on (571) 270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.M.R./Examiner, Art Unit 4157                                                                                                                                                                                                        
/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        1/14/2021

/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4157